department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc fip wta-n-104943-01 uilc internal_revenue_service national_office field_service_advice memorandum for benjamin duncan associate area_counsel cc lm ctm la from lon b smith acting associate chief_counsel cc fip subject financial_instrument characterization this chief_counsel_advice responds to your memorandum dated date requesting a further explanation regarding the issues discussed in irs field_service_advice dated date the fsa the conclusions stated in such field_service_advice are unaltered except as explicitly stated below in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend terms used herein shall have the meaning provided in the fsa conclusions in the fsa we described the instruments as cash-settled collars on company a common_stock however other characterizations of the instrument are possible the other conclusions stated in the fsa that the instruments were not debt and were part of a straddle with the company a common_stock are not altered by applying these other characterizations to the instruments wta-n-104943-01 facts the facts are stated in the fsa analysis as developed in the fsa it is possible to characterize the instruments as a cash-settled collar on company a common_stock such an analysis would treat the instruments as a set of cash-settled put options held by the taxpayer and call options written by the taxpayer on company a common_stock rather than analyzing the instruments as separate financial instruments which together constitute a collar the instruments could be analyzed as a single instrument for example the instruments might be viewed as a type of a notional_principal_contract npc a npc is defined by regulation as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount sec_1_446-3 npc’s are defined to include equity swaps the instruments by providing for payments at specified intervals and a final cash payment linked to the value of company a common_stock are similar to an equity_swap on company a common_stock alternatively the instruments might be likened to prepaid forwards in which the seller receives a cash payment at the commencement of the transaction in order to in the future deliver some amount of a commodity or security in this case company a common_stock also the instruments could be viewed as sui generis subject_to their own unique rules under the tax system under any of these characterizations the instruments should not be treated as debt since the amount payable at maturity does not represent a sum certain similarly the instruments continue to be offsetting positions with respect to the company a common_stock held by the taxpayer and so part of a straddle with the company a common_stock sec_1092 case development hazards and other considerations the purpose of this memorandum is to discuss arguments that the taxpayer might make to limit the application of sec_263 we believe there are two different ways the instruments might be characterized each characterization is subject_to an argument limiting the application of sec_263 ultimately we conclude these arguments are incorrect a disaggregating the instruments wta-n-104943-01 as noted above the fsa treats the instruments into a set of cash- settled put options held by the taxpayer and call options written by the taxpayer on company a common_stock however the instruments also provide for certain non-contingent payments characterized as interest payments of h or dollar_figurei per share since the instruments are not debt these non-contingent payments cannot merely be interest however non-contingent payments are also not typically a feature of cash-settled options therefore we believe that if a disaggregation approach applied such non- contingent payments would probably be analyzed as a separate instrument the conventional financial_instrument that this series of noncontingent payments most resembles is a debt_instrument or a series of zero coupon bonds if the noncontingent payments are analyzed as a separate debt_instrument embedded in the instruments some portion of the noncontingent payments would be characterized as original_issue_discount oid the effect of treating the noncontingent payments as a separate debt_instrument will be to deny a deduction for the payments except to the extent that they are payments of oid2 sec_163 however arguably such oid should be capitalized into the taxpayer’s basis in the company a common_stock since g requires the capitalization of all other_amounts paid_or_incurred to carry the personal_property including deductible accruals such as oid sec_263 however the taxpayer may argue that the oid should not be capitalized under sec_263 the fsa argues that the noncontingent payments may be viewed as carrying the instruments because they represent the cost of inducing investors to in general the amount of oid on a debt_instrument is equal to stated redemption price srpm minus issue_price sec_1_1273-1 of the income_tax regulations srpm is the amount of all payments made on a debt_instrument other than qualified_stated_interest qsi in the instant case the embedded debt_instrument does not bear qsi because interest on the imputed debt_instrument as such is not stated see sec_1_1273-1 the issue_price will be determined by treating some portion of the sales_price of the instrument as a whole as a payment for the noncontingent payments the amount by which the total_amounts of the noncontingent payments exceeds the issue_price will be oid interest would also be deductible but as developed in footnote the imputed debt_instrument does not bear qsi wta-n-104943-01 take the position ie purchase the instruments however in retrospect we believe the better view is that sec_263 should apply because the instruments carry the company a common_stock by significantly reducing taxpayer’s risk from holding the company a common_stock although the recently published proposed_regulations on g are not authority in this context this view is consistent with the proposed_regulations the preamble to which specifically states that the term to carry in the context of sec_263 includes the reduction in the risk of holding as asset reg-105801-00 fed reg date emphasis added unlike the options embedded in the instruments the separate debt_instrument is not part of a straddle with the company a common_stock since noncontingent payments and company a common_stock are not offsetting positions that is holding one does not diminish the taxpayer’s risk of loss from the other sec_1092 c the taxpayer might therefore argue that since the noncontingent payments do not reduce the risk of holding the company a common_stock the noncontingent payments do not carry the company a common_stock therefore the oid imputed to the noncontingent payments should not be capitalized under sec_263 however we do not believe that only risk- reducing payments can carry a straddle indeed in the cash and carry transactions that were the immediate impetus for the adoption of sec_263 the interest payments that would be capitalized under sec_263 were not incurred on a risk-reducing instrument but rather on a borrowing the proceeds of which were used to purchase a leg of a straddle3 h_r rep no 97th cong 1st sess in the instant case similarly it may reasonably be argued that the in a cash and carry transaction the taxpayer borrows money to purchase or carry a long position in a commodity and simultaneously takes a short position by selling the commodity forward because the price differential between the current and forward price of a commodity largely reflects interest rates and carrying charges the combination of the short and long position acts like a synthetic bond in that there is an assured return based on interest rates thus under prior_law the cash and carry transaction arguably generated an ordinary deduction for interest on the borrowing during the term of the transaction coupled with an approximately equal deferred capital_gain when the long position was used to close the short position sec_263 addresses this mismatching of the character and timing of income by requiring that interest_and_carrying_charges properly allocable to personal_property which is part of a straddle be capitalized into the basis of such personal_property thus in a classic cash and carry transaction interest payments on the borrowing are not immediately deductible but instead increase the taxpayer’s basis in its long position so that the taxpayer recognizes little or no gain_or_loss when the long position is used to close the forward_contract wta-n-104943-01 noncontingent payments were an integral part of the creation of a position in personal_property ie the instrument that is part of a leg of a straddle therefore they should be viewed as so closely connected to a transaction that carried part of the straddle as to also carry part of the straddle and so be subject_to capitalization under sec_263 b treating each instrument as a single financial_instrument as develop above the instruments rather than being disaggregated could be analyzed as a single financial_instrument such as an equity_swap if such an analysis is adopted the taxpayer may argue that under current law common_stock and an equity_swap on that stock or a financial_instrument similar to an equity_swap cannot be the legs of a straddle thus the company a common_stock and the instruments could not be a straddle and so would not be subject_to sec_263 noncontingent payments on the instruments would be deductible to the extent otherwise permitted by applicable law see eg sec_1_446-3 as a general matter common_stock is not personal_property that can be a leg of a straddle sec_1092 however common_stock is part of a straddle if the offsetting_position is among other things a position with respect to substantially_similar_or_related_property other than stock as provided by regulation sec_1092 final regulations adopted under this section are effective for positions established after date and therefore could apply to the instruments and company a common_stock sec_1_1092_d_-2 the taxpayer’s argument would be that the final regulations as adopted do not explicitly provide that common_stock and an equity_swap may be a straddle specifically they may note that the service has proposed but not yet finalized new regulations under this section after adopting the final regulations fi-21-95 1995_1_cb_935 unlike the final regulations the new proposed_regulations include an example that specifically illustrates that common_stock and an equity_swap may constitute a straddle proposed sec_1092 d -2 d therefore the taxpayer could argue that the existence of the proposed_regulations establish that the final regulations do not provide that common_stock and an equity_swap on the stock may be a straddle it is our view that the proposed_regulations merely clarify the final regulations which already provide that common_stock and a npc such as an equity_swap or a financial_instrument similar to an equity_swap may be a straddle specifically the wta-n-104943-01 final regulations provide that stock and an offsetting_position with respect to substantially_similar_or_related_property other than stock constitute a straddle substantially_similar_or_related_property is given the meaning provided in sec_1_246-5 other that sec_1_246-5 sec_1_1092_d_-2 and so includes property if the fair_market_value of the property and the stock reflect the performance of a single enterprise sec_1_246-5 for example since fluctuations in the value of an equity_swap on company x common_stock would approximate changes in the value of company x common_stock such equity_swap would be within the definition of substantially_similar_or_related_property to the company x common_stock therefore under the final regulations the equity_swap on the company x common_stock and the company x common_stock may be a straddle to counter the argument of the previous paragraph the taxpayer may additionally argue that a regulation adopted under sec_1092 could not provide that common_stock and an equity_swap on the stock or a financial_instrument similar to an equity_swap are a straddle specifically the taxpayer may argue that the phrase used in sec_1092 and repeated in the final_regulation position with respect to substantially_similar_or_related_property other than stock the parenthetical modifies the word property thus the offsetting_position that under regulation can be part of a straddle with common_stock must be a position in property that is substantially_similar to stock eg a stock index rather than in the stock itself therefore in the example in the previous paragraph company x common_stock could not be personal_property that is part of a straddle with an equity_swap on the company x common_stock since the equity_swap is a position directly in the common_stock similarly if the instruments are equity swaps on company a common_stock the instruments and company a common_stock cannot be a straddle this argument is probably wrong for two reasons first reading the parenthetical as modifying position rather than property so that the statutory language is read as position other than stock with respect to substantially_similar_or_related_property simply makes more sense from the perspective of tax policy otherwise congress must be viewed as paradoxically permitting the service to adopt regulations that would treat an offsetting_position in property similar to common_stock as eligible to part of a straddle with the common_stock but denying the service authority to treat similarly an offsetting_position in the common_stock however the need to permit an offsetting_position to be part of a straddle with common_stock is surely more compelling when the offsetting_position is a position in the stock rather than a position in property that is similar to the stock therefore the statute should be read as simply limiting the ability of the service to treat common_stock as an offsetting_position with respect to other stock the service would have the ability to adopt regulations that would treat a position in common wta-n-104943-01 stock as an offsetting_position with respect to the stock so that the offsetting_position and the common_stock could be a straddle second even if we accept the argument that the parenthetical refers to property it would not follow that an equity_swap or a similar financial_instrument could not be a part of a straddle with common_stock an equity_swap is not merely a position in stock it is also a position in itself property that is both distinct from the stock and substantially_similar to stock4 therefore an equity_swap on common_stock or a similar financial_instrument eg the instruments would strictly speaking be a position with respect to substantially_similar_or_related_property other than stock the instruments would therefore be eligible to be part of a straddle with the company a common_stock this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions lon b smith acting associate chief_counsel by robert williams assistant to chief cc fip a position in personal_property is defined as an interest in personal_property sec_1092 this definition is broad enough to encompass an ownership_interest
